Citation Nr: 0126740	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a testicular 
disability.

2.  Entitlement to an increased rating for mechanical low 
back pain with degenerative joint disease, currently 
evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a testicle disability and continued a 40 percent rating for a 
low back disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  Bilateral small hydroceles and a left epididymal cyst 
were not incurred in or aggravated by service nor are they 
shown to be proximately due to or the result of any disease 
or injury incurred in or aggravated by service.

3.  The veteran's chronic testicular and scrotal pain is 
shown to be a symptom of his low back disability and not a 
separate disability.

4.  The veteran's mechanical low back pain with degenerative 
joint disease is productive of severe limitation of lumbar 
spine motion resulting from pain and radiation of pain, 
including complaints of radiation of pain to the testicles 
and scrotum without pronounced intervertebral disc syndrome.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
testicular disability are not met.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2001).

2.  The criteria for entitlement to a rating, greater than 40 
percent, for mechanical low back pain with degenerative joint 
disease, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5295 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for service 
connection for a testicular disability and an increased 
rating for a low back disability.  There is no issue as to 
substantial completeness of the application.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  VA has secured all VA and private 
medical records that the veteran has indicated are available 
and pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the 
statement of the case, the supplemental statement of the 
case, the rating decision issued regarding these claims, and 
he was specifically notified by a March 2001 letter of the 
evidence needed for his claims.  There was additional 
discussion of the evidence needed to substantiate his claims 
at the hearing on appeal.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2001).

The veteran has testified that all relevant records are a 
part of the claims folder.  Thus, there are no outstanding 
records to obtain.  The veteran has also been afforded 
examinations to evaluate his back disability and there is 
medical evidence as to the etiology of his testicle pain.  He 
has not been afforded an examination to determine the 
etiology of the reported hydrocele or testicular cyst.  
However, these conditions were not identified on recent 
evaluations, and there is no competent evidence that they may 
be related to service or a service connected disease or 
disability.  Thus an examination is unnecessary.  38 U.S.C.A. 
§ 5103A(d).  The veteran's lay testimony in this regard is 
not competent evidence.  66 Fed. Reg. 45,620.

The Board also notes that the veteran and his representative 
have had the opportunity to present argument and evidence, as 
well as to have a hearing, subsequent to the enactment of the 
VCAA.  They have not had such an opportunity since the 
enactment of the implementing regulations, but these 
regulations were not meant to expand the rights provided in 
the VCAA.  66 Fed. Reg. 45,630 (Aug. 29, 2001).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claim, have been satisfied.

I.  Evidence

The veteran's service medical records contain no findings 
referable to a testicle disability.  On service discharge 
examination his genitourinary system examination was reported 
to be normal.

A September 2, 1998, VA diagnostic imaging report of a lumbar 
spine CT scan shows bulging of the anulus at L3-L4, L4-L5, 
and L5-S1.  There was no focal herniation.  There were 
minimal arthritic changes of the spine, involving the disc as 
well as the facet joints.  No lytic or blastic lesions were 
seen.  The examiner provided an impression of degenerative 
arthritic changes of the spine.

A September 2, 1998, private diagnostic imaging report shows 
that the sacroiliac joints were normal.  There were arthritic 
changes of the spine.

A September 11, 1998, VA medical report shows that the 
veteran complained of back pain radiating to the groin.  He 
had a "vague" testicular ache radiating from the left back 
which was worse with standing, walking, or bending.  He had 
been evaluated for chronic testalgia.  The examiner diagnosed 
chronic low back pain.

An October 1998 VA report of a scrotal sonogram shows that 
symmetrical blood flow was noted at both testicles.  No 
intratesticular abnormalities were identified.  There were 
small bilateral hydroceles.  The examiner provided an 
impression of small bilateral hydroceles.

A November 2, 1998, VA medical report shows that the veteran 
complained of bilateral testicular pain (left greater than 
right) since August 1998.  Physical examination found no 
hernia.  The testicles were tender bilaterally.  There was no 
evidence of epididymitis.  He was injected with Xylocaine in 
the cord area.  A November 9, 1998, VA medical report shows 
that the veteran was improved with the first block and he 
received another.

A November 30, 1998, VA medical report shows that the veteran 
complained of chronic testalgia.  He had been given two 
injections in the past four weeks with some improvement of 
the symptoms.  He received one injection.

A February 22, 1999, VA medical report shows that the veteran 
complained of recurrent bilateral testicular pain.  He was 
initially responsive to testicular blocks with lidocaine but 
had since become somewhat recalcitrant with only one to two 
day responses.  Examination found him a normal male with 
descended testicles and normal cords.  The scrotum had 
bilateral small hydroceles and there was a left epididymal 
cyst.  The examiner provided a diagnosis of chronic scrotal 
and bilateral testicular pain related to chronic arthritic 
pain.

A March 24, 1999, VA medical report shows that the veteran 
had chronic testicular pain requiring Percocet.  He had 
temporary relief with a cord block with lidocaine.  He 
complained of severe scrotal pain.  Physical examination 
found him elderly and in distress secondary to pain.  The 
testicles were tender.  The veteran wanted and received a 
spermatic cord block.

An April 26, 1999, VA medical report shows that the veteran 
complained of testicular pain.  He had received a spermatic 
cord block with lidocaine but was still having pain.  He had 
started Celebrex, which was helping his back.  The testicular 
pain was only 60 percent of the previous level.  His right 
testicle was injected with Xylocaine, with good response.  
Another April 26, 1999, VA medical report shows that the 
veteran was diagnosed with right testalgia.

A May 15, 1999, VA medical report shows that the veteran was 
seen for chronic testalgia bilaterally.  The physical 
examination was completely normal with only mild tenderness 
to palpation.

A May 19, 1999, VA spine examination shows that the veteran 
complained that he had tried back braces and nerve blocks and 
that the pain had moved from the left to the right side.  He 
stated that both feet were asleep and that he had pain that 
went to his testicles that was so bad that he might have them 
removed.  He had received several nerve blocks for the pain.  
He claimed to have pain, weakness, stiffness, fatigability, 
and lack of endurance.  He took Celebrex and had a Tens unit, 
which just helped a little.  He had to take two Percocet per 
day and stated that he was addicted to them.  

The examiner reported that the veteran had periods of flare-
up precipitated by walking too much or lifting anything, 
which resulted in 10 percent additional functional 
impairment.  He did not use a brace or cane.  He retired in 
1983 due to an unrelated disability.  He said that he could 
not ride a lawn mower any more.  

Physical examination found that the veteran was 60 years old.  
He was six feet tall and weighed 269 pounds.  His range of 
motion stopped where pain began.  There was objective 
evidence of painful motion, spasm, weakness, and tenderness.  
There were no postural abnormalities.  The musculature of the 
back was atrophic.  No neurological abnormalities were 
detected.  The veteran's range of motion was possible to 20 
degrees of right flexion, 12 degrees of left flexion, 44 
degrees of forward flexion, and 10 degrees of backward 
extension.  The examiner diagnosed degenerative joint disease 
of the lumbosacral spine with loss of function due to pain 
and radiation into the testicles.

A March 2000 VA medical report shows that the veteran 
complained of pain which was managed with medication and 
blocks.  The veteran was issued two scrotal supports.

At his August 2001 hearing before the undersigned, the 
veteran stated that he was limited 100 percent of the time by 
back pain.  He could not bend over, and had very severe pain 
in his left leg and right leg and right side.  He could only 
walk a very short distance without increased pain.  It was 
hard to find a comfortable position.  His legs tingled like 
an electrical shock, worse in the left leg, and worse in the 
morning.  The only time he was without pain was at night when 
he was in bed asleep and on medication.  It was hard to walk 
up steps and he was limited and couldn't do anything around 
the house.  He took morphine.  

The veteran stated that the pain radiated to his testicles 
and that blocks and acupuncture had not relieved his 
symptoms.  He wore a scrotum support cup because any movement 
of the testicles was painful.  It was difficult to wash that 
part of his body due to pain.

II.  Entitlement to service connection for a testicular 
disability.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  The veteran has established service 
connection for a low back disability and contends that he has 
a testicular disability, which is the result of his low back 
disability.

The veteran's first documented complaints of testicular pain 
are dated to August 1998, more than 36 years following his 
separation from service.  The veteran's main contention is 
that he has a current testicle problem related to his service 
connected back disability.  The veteran has been diagnosed 
with bilateral small hydroceles and a left epididymal cyst.  
However, there is no competent evidence that either of those 
conditions is proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  The most 
recent examinations and treatment records have not shown the 
presence of either of those conditions.  When identified in 
the earlier records, the hydrocele and cyst were not linked 
to the service connected back disability.  Therefore, service 
connection is not warranted for bilateral small hydroceles or 
a left epididymal cyst.

An examiner has also provided a diagnosis of chronic scrotal 
and bilateral testicular pain related to chronic arthritic 
pain.  On other evaluations testicular pain has been noted to 
radiate from the back.  However, the Board is unable to grant 
service connection for testicular pain independent of the 
back disability.  First, chronic pain in the absence of an 
underlying disease or injury is not service connectable.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 
in part Sanchez-Benitez v. Principi, 239 F.3d 1356, 1362 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22, 32 
(1998).  The chronic pain has been attributed as a symptom of 
the veteran's low back disability.  Radiating pain is already 
contemplated as one of the criteria for evaluating back 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  VA policy is against evaluating the same symptoms of 
a disability under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2001).  The evidence does not show a separate and 
discrete disability of the testicles for which service 
connection may be granted.  Accordingly, the Board finds that 
the criteria for entitlement to service connection for a 
testicular disability are not met.  The preponderance of the 
evidence is against the veteran's claim and the claim is 
denied.


III.  Increased Rating for Back Disability.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Back disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5285 through 5295 of the 
Schedule.  38 C.F.R. § 4.71a (2001).  Under those criteria, a 
rating of 40 percent is warranted where the evidence shows  
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); severe limitation of lumbar spine motion (Diagnostic 
Code 5292); severe intervertebral disc syndrome with 
recurring attacks with intermittent relief (Diagnostic Code 
5293); or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a (2001).

A rating greater than 40 percent would be warranted where the 
evidence shows residuals of a vertebral fracture without cord 
involvement with abnormal mobility requiring a neck brace 
(Diagnostic Coe 5285); complete bony fixation (ankylosis) of 
the spine at a favorable angle (Diagnostic Code 5286); 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289); or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a (2001).

The Board finds that the criteria for entitlement to a rating 
greater than 40 percent are not met.  The evidence does not 
show that the veteran has had any vertebral fractures.  Also, 
the evidence does not show any ankylosis of the lumbar spine 
or of the complete spine.  Therefore, the Board finds that an 
increased rating is not warranted pursuant to those criteria.

In addition, the Board finds that symptomatology consistent 
with pronounced intervertebral disc syndrome is not shown.  
The evidence does not show any record of sciatic neuropathy.  
The most recent VA examination found objective evidence of 
spasm and pain on motion, but detected no neurological 
abnormalities.  While the veteran complains of pain with 
little or no intermittent relief, those neurological 
complaints are in the absence of neurological abnormalities 
on the most recent examination.  

The most recent CT scan of the veteran's lumbar spine showed 
bulging of the anulus at L3-L4, L4-L5, and L5-S1, without 
focal herniation, with minimal arthritic changes of the 
spine, involving the disc as well as the facet joints.  
However, notwithstanding the findings of radiating pain, 
examinations have been reported to show no neurologic 
impairment.  Thus, the Board finds that the evidence does not 
show neurological findings appropriate to the site of a 
diseased disc as intervertebral disc syndrome is not shown.  
The veteran has been diagnosed with arthritic changes of the 
spine.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 40 percent for the veteran's low back 
disability.  The most recent examination showed that the 
veteran could bend forward approximately 44 degrees with 
without any reported increase in neurologic symptoms or 
disease at the site of the diseased discs.  The Board 
recognizes that the veteran complains of severe pain and 
resulting functional limitation, and that he has been found 
to experiences a 10 percent additional loss of function as a 
result of flare-ups of pain.  However, even with a 10 percent 
increase in limitation, he would still retain a significant 
range of motion, and there have been no findings of more than 
severe symptoms of intervertebral disc disease.

The Board has considered the veteran's complaints of pain, 
the increased limitation of function on flare-ups, and the 
veteran's complaints of chronic scrotal and testicular pain 
in finding that a rating of 40 percent is appropriate.  The 
pain and flare-ups of pain result in severe limitation of 
lumbar spine motion warranting a 40 percent rating.  The 
Board has considered the radiation of the veteran's pain to 
his testicles, but finds that he still does not meet the 
criteria for a rating greater than 40 percent in the absence 
of objective findings of neurological abnormalities to 
support those findings of subjective complaints of pain.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 40 percent, for 
mechanical low back pain with degenerative joint disease, are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.


ORDER

Entitlement to service connection for a testicular disability 
is denied.

Entitlement to an increased rating, greater than 40 percent, 
for mechanical low back pain with degenerative joint disease 
is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

